EXHIBIT 10.1

LICENSE AGREEMENT

This License Agreement (this “Agreement”), dated June 23, 2006 (the “Effective
Date”), is by and between SLS INTERNATIONAL, INC., a Delaware corporation with
an address at 1650 West Jackson, Ozark, Missouri 65721 (“SLS”) and DGM AUDIO
LLC, a Florida limited liability company with an address at 1761 West Hillsboro
Boulevard, 401 Deerfield Beach, Florida 33442 (“Newco”).

WHEREAS, SLS is the owner of all rights in and to certain ribbon driver and
diaphragm technology used in the manufacture of headphone speakers and related
products which technology is defined in Section 1(a) below, and more
particularly described in Exhibit A; and

WHEREAS, SLS manufactures, imports, sells, distributes and markets certain
products to or for use by retail consumers which incorporate the SLS Technology
(defined in Section 1(a) below and in Exhibit A), which products include Ribbon
Headsets, Ribbon Noise Canceling Headsets, Ribbon Bluetooth Wireless Headsets,
and other headphones using the SLS Technology; and

WHEREAS, SLS and Newco are each desirous of Newco obtaining the exclusive use of
the SLS Technology for headsets to be manufactured or sold by or on behalf of
Newco to retail consumers throughout the world as specified in this Agreement.

NOW, THEREFORE, SLS and Newco agree as follows:

1.

Definitions.  When used in this Agreement:

(a)

“SLS Technology” shall mean the SLS ribbon driver and diaphragm technology and
any and all SLS headset product design used or useful in the manufacture of
headsets for retail consumers, including SLS patents and SLS patent applications
set forth in detail on Exhibit A and made a part hereof.

(b)

“Territory” shall mean the world and through any venue. .

(c)

“Licensed Products” shall mean those Ribbon Headsets, Ribbon Noise Canceling
Headsets, Ribbon Bluetooth Wireless Headsets, and any and all headsets using the
SLS Technology and/or bearing the Licensed Marks

(d)

“Licensed Marks” shall mean those trademarks set forth on Exhibit B and made a
part hereof.





1




--------------------------------------------------------------------------------

(e)

“Technical Data” shall mean all technical information and instructions,
including specifications, drawings, plans, planers and the like, useful for the
design, construction and operation of any and all products of  the Licensed
Products.

(f)

“Improvement(s)” shall mean any new development or advancement solely with
respect to the SLS Technology, whether or not it is patentable.  A development
or advancement which does not rely upon or incorporate the SLS Technology shall
not be considered an Improvement, and unless otherwise agreed to by the parties,
shall not be subject to the terms and conditions of this Agreement.

(g)

 “Net Profit” shall mean the amount invoiced by Newco, less direct manufacturing
costs, royalties due under endorsement and/or other license agreements, and
freight and import duties as evidenced by reasonably sufficient substantiating
documents.  

2.

Grant of License.  Subject to the terms and conditions of the Agreement, SLS
hereby agrees to disclose, communicate and deliver the SLS Technology and
Technical Data to enable Newco, as SLS’ exclusive licensee hereunder, to
improve, manufacture, distribute, market and sell the Licensed Products under
the Licensed Marks throughout the Territory during the Term of this Agreement.
 Nothing contained in this Agreement shall in any way be interpreted or
construed to prohibit Newco from manufacturing and selling any products which do
not use the SLS Technology and/or the Licensed Marks, which manufacture and sale
shall not obligate Newco to make any royalty payment to SLS in connection
therewith.  All rights not expressly granted herein are reserved to SLS.
 Nothing contained in this Agreement shall in any way be interpreted or
construed to prohibit SLS from manufacturing “pro line” headsets incorporating
the SLS Technology for distribution through SLS’ professional dealer and sales
representative networks for commercial and professional consumers.

3.

Pending and Existing Licenses.  It is expressly agreed and understood that there
is an agreement currently being negotiated relating to the licensing of SLS
Technology that relates to the use of the Licensed Products. At the option of
Newco, said license shall be assigned to Newco by SLS, and Newco shall assume
all of SLS’ rights and obligations under such agreement. Newco will pay to SLS
50% of the net revenue (gross amount received by Newco less any expenses
incurred by Newco under the contract); provided that Newco shall have no
obligation to pay any royalty or additional License Fee to SLS pursuant to this
Agreement for these products on which Newco pays SLS 50% of the net revenue as
required in this paragraph.  The license agreement described in this Section is
a contract that is not presently signed but that may be signed.  If such
contract is signed with such party on or before January 1, 2007, then SLS will
be paid 50% of the revenue generated from such contract in accordance with the
terms of this Section, if it is signed later than January 1, 2007, then SLS will
be paid a royalty pursuant to Section 13 of this Agreement

4.

Disclosure of Technical Data.  Within five (5) business days of the Effective
Date of this Agreement, and when necessary during the Term, SLS shall deliver to
Newco all Technical Data, including:





2




--------------------------------------------------------------------------------

(a)

All drawings and specifications for the SLS Technology and all drawings and
specifications for any and all products of the Licensed Products, which drawings
and specifications shall remain the property of SLS, and shall be treated by
Newco as Confidential Information, proprietary to SLS;

(b)

All drawings and specifications for the Licensed Products bearing the Licensed
Marks, which drawings and specifications shall remain the property of SLS, and
shall be treated by Newco as Confidential Information, proprietary to SLS.

(c)

SLS shall not be required to disclose to Newco:

(i)

any matters still in research and development;

(ii)

any matters with respect to which patent applications are to be filed, until
such patent applications are filed in the United States; and

(iii)

any matters SLS is prevented from disclosing to Newco by reason of any laws,
statutes or regulations, or any obligations to third parties.

(d)

During the Term of this Agreement and for a period of two years thereafter,
Newco shall not, either alone or in association with others solicit, or
encourage any employee, contractor, consultant or agent of SLS to leave the
employ of SLS.  Notwithstanding the foregoing, SLS acknowledges and agrees that
Steven Lamar may be employed by Newco and SLS hereby acknowledges and agrees
that Steven Lamar will have the right to become an officer, director, and/or
employee of Newco and SLS will not take any action, and will waive any right,
which would preclude Steven Lamar from serving in such capacity(ies) for Newco,
provided that Steven Lamar terminates his employment with SLS.

5.

Quality of the Licensed Products.  To insure optimum quality of the SLS
Technology, Newco agrees to use manufacturers and sources for the SLS Technology
currently used by SLS, or as may be approved by SLS, which approval shall not be
unreasonably withheld.  Newco will have the right to negotiate directly with
current manufacturers of the SLS Technology, and will have the right to
outsource the manufacturing of the SLS Technology to new manufacturers, subject
to SLS’ approval, which approval shall not be unreasonably withheld.  Newco
shall cause any new manufacturer to execute a non-disclosure or a
confidentiality agreement reasonably acceptable to SLS.  Subject to Section 6
(“Use of the Licensed Marks”) and Section 7 (“Inspection and Approval”), below,
Newco shall have the right, in its sole discretion, to choose manufacturers and
sources for all parts and design of the products other than the SLS Technology,
provided however that the quality of the Licensed Products as a whole shall be
of equal or greater quality to the existing Q-Line Silver and Q-Line Gold line
of products, or if such products are not yet developed, then of equal or greater
quality of the prototype of such new product reasonably accepted by SLS and
Newco.  If Newco and SLS disagree whether or not the quality of the Licensed
Products complies with this Section 5, then the parties hereto shall engage a
third-party, reasonably acceptable to SLS and Newco, qualified to make a
determination on the quality of the Licensed Product in





3




--------------------------------------------------------------------------------

question to determine whether such Licensed Product complies with this Section
5.  The decision of such third party shall be final and binding on SLS and
Newco.

6.

Use of the Licensed Marks.  Newco agrees that the use of the Licensed Marks in
conjunction with Licensed Products (including related promotional materials)
shall be of the standard and of such style, appearance and quality as to protect
the prestige of the Licensed Marks and the good will pertaining thereto as is
normal in the industry.  If Newco and SLS disagree whether or not the use of a
Licensed Mark complies with this Section 6, then the parties hereto shall engage
a third-party, reasonably acceptable to SLS and Newco, qualified to make a
determination on the quality of the Licensed Mark in question to determine
whether such Licensed Mark complies with this Section 6.  The decision of such
third party shall be final and binding on SLS and Newco.  

7.

Inspection and Approval.  Newco agrees that the Licensed Products will be
manufactured, packaged, sold and distributed in all material respects in
accordance with all applicable laws, statutes, and regulations of the
appropriate jurisdictions, and shall be of a performance quality consistent with
or superior to those products currently manufactured by SLS under the Q-LINE
Marks, or if a new product, then of a performance quality consistent with or
superior to the performance quality of the prototype of such new product
reasonably accepted by SLS and Newco.  Upon SLS’ request, Newco shall provide
SLS with a reasonable number of randomly selected samples of products at no cost
to SLS, including packaging and advertising materials for SLS to inspect and
approve.  Newco shall not be required to provide SLS with more than three (3)
samples per product for inspection during any twelve (12) month period, unless
the product at issue is altered in any material way or is being manufactured by
a new manufacturer in which event SLS shall be entitled to an additional three
(3) samples.  SLS’ approval or rejection of the Licensed Products, including the
Licensed Marks on the packaging, shall be in writing (a failure to respond
within 3 business days of receipt will be construed as an approval), and in the
case of rejection, shall set forth the defects which Newco must cure in order to
gain approval.    If Newco and SLS disagree whether or not any Licensed Product
complies with this Section 7, then the parties hereto shall engage a
third-party, reasonably acceptable to SLS and Newco, qualified to make a
determination on the quality of the Licensed Product in question to determine
whether such Licensed Product complies with this Section 7.  The decision of
such third party shall be final and binding on SLS and Newco.

8.

Improvements.  Improvements to the SLS Technology and/or any processes
associated therewith, shall be owned by the party which invested in such
development.  

(a)

In the event that Newco desires an improvement to SLS Technology be developed,
Newco shall first offer SLS the opportunity to pursue the development of such
Improvement.  Newco shall notify SLS in writing of its desire to develop such
Improvement, and SLS shall have ten (10) business days to evaluate the proposed
Improvement.  If SLS, in its sole discretion, determines that it will undertake
to develop the Improvement, then SLS shall do so at its sole cost and expense in
a timely





4




--------------------------------------------------------------------------------

manner and any such Improvement shall become subject to the terms and conditions
of this Agreement.

(b)

In the event that SLS does not elect to develop the Improvement (a failure to
respond within 10 days to the notice described in 8.a. above will be construed
as a refusal of the offer to develop the Improvement), then Newco may proceed to
develop the Improvement.  SLS shall have the right to use any Improvement
developed by Newco on a perpetual basis as an exclusive licensee on terms as may
be agreed to by the parties.

(c)

If either party decides to seek patent protection for any Improvement, the other
party agrees to cooperate to obtain such protection.  If patent protection is
not available for any Improvement, the parties agree to treat such Improvement
as Confidential Information and proprietary to the party which developed such
Improvement.

9.

Failed Inspection.  Newco agrees to promptly remedy any quality deviations
revealed during any inspection of the Licensed Products and/or the Licensed
Marks.  Newco agrees to promptly remedy any quality deviations discovered by SLS
in the field, including deviations associated with the Licensed Marks in
advertising and promotional materials.

10.

Confidentiality.

(a)

Each party understands and acknowledges that it may have access to information
concerning the other party that is confidential or proprietary including,
without limitation, information about such party’s business and marketing plans,
sales volumes, pricing, customers, manufacturers, licensees, suppliers, and
distributors (“Confidential Information”).  The party receiving such
Confidential Information (the “Receiving Party”) shall maintain such
Confidential Information disclosed by the other party (the “Disclosing Party”)
and the financial terms of this Agreement in strict confidence during the
Initial Term, any subsequent Renewal Term, and for a period of not less than two
(2) years following the expiration or termination of this Agreement.  The
Receiving Party shall not disclose to any third party or make any use of the
Disclosing Party’s Confidential Information except as may be necessary to
perform its obligations hereunder.  The foregoing obligations and restrictions
shall not apply to any information that (i) is or becomes public knowledge
through no fault or action of the receiving party prior to the disclosing
party’s disclosure; (ii) was known to the receiving party prior to its receipt
from the disclosing party; (iii) becomes known to the receiving party without
confidentiality restrictions from a third party other than the disclosing party;
or (iv) is required to be disclosed pursuant to an order from a court or other
administrative body, provided however that the receiving party promptly notifies
the disclosing party so that the disclosing party may pursue an appropriate
protective order.  Newco and SLS agree that this Agreement will need to be filed
by SLS with the U.S. Securities and Exchange Commission.





5




--------------------------------------------------------------------------------

(b)

Newco and SLS acknowledge and agree that, in particular, any information
relating to the Licensed Products, is Confidential Information, proprietary to
SLS.

11.

Marking.

(a)

A marking legend for the Licensed Products bearing the Licensed Marks which the
parties hereto considers appropriate in the circumstances would read:  “Made in
_______ by ________ (name chosen by NEWCO) under license from SLS International,
Inc.”  

(b)

All Licensed Products which is the subject of any patent or patent application,
together with the packaging for such Licensed Products shall bear the
appropriate patent notices as required by law.  An acceptable notice for such
Licensed Products (and the packaging therefore) would read: U.S. Pat. No.
________, or if the patent has not yet issued, Pat. Pending.




12.

Rate and Terms of Payment.

(a)

License Fee.  In addition to the Royalty set forth below, Newco shall pay to SLS
a License Fee in the amount of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) (the
“License Fee”), payable within 10 business days of the acceptance of this
Agreement and performance by both parties, provided that this agreement is
signed by SLS prior to June 17, 2006.  This Agreement shall have no force or
effect until Newco pays the License Fee to SLS.

(b)

Pentagram Design and Innovation Electronics. Any amounts currently due for any
and all design work performed by Pentagram Design for SLS and any agreements
entered into between SLS and Pentagram Design and any claim by SLS to such
design work, if any, shall be transferred to and the obligations shall be
assumed by Newco. Any amounts currently due to Innovation Electronics for the
design, manufacturing and tooling work performed in the creation of the Products
designed by Pentagram will be transferred to and assumed by Newco.

(c)

Royalty.  Subject to Section 12.c. hereof, Newco will pay to SLS a Royalty for
each of the Licensed Products sold by or on behalf of Newco at any time after
the date of this Agreement.  The Royalty shall be as set forth below.





6




--------------------------------------------------------------------------------




(i)

For products incorporating the SLS Technology:

Net Profit

Royalty

0% or more but less than 24%

25% of Net Profit percentage (i.e. 0-6% Maximum royalty of the net profit)

24% or more but less than 40%

A royalty equal to 6 percentage points of the Net Profit (with the remaining
portion of 18 – 33 percentage points being retained by Newco)

40% or more but less than 50%

A royalty equal to 7 percentage points of the Net Profit

50% or more but less than 60%

A royalty equal to 8 percentage points of the Net Profit

60% or more but less than 70%

A royalty equal to 9 percentage points of the Net Profit

70% or more

A royalty equal to 10 percentage points of the Net Profit




(ii)

For any existing orders or accounts for Licensed Products transferred to Newco
pursuant to this Agreement, which Newco has the right but not obligation to
assume, if the Net Profit for any outstanding purchase order or account
transferred from SLS to Newco on the date hereof is less than 30% of revenue,
then no Royalty shall be due and owing to SLS with respect to such transferred
purchase order.  If the Net Profit for any such outstanding purchase order
exceeds 30%, then Newco shall pay SLS a Royalty equal to one-half of such excess
amount.

(d)

Statements and Payments.  On or before the 30th day following the end of each
calendar month ending on or after September 31, 2006, Newco will deliver to SLS
a full and accurate statement of the accrued but unpaid Royalty and the quantity
of Product sold since the immediately preceding such statement or, in the case
of the first statement, since the date that Newco first produced Licensed
Products (the “Royalty





7




--------------------------------------------------------------------------------

Statement”).  The Royalty Statement shall be certified as to its correctness by
Newco’s principal financial offer.  The Royalty Statement shall show at least
the following information, on a country-by-country basis (if applicable):

(i)

The receipts for Licensed Products that have been sold by Newco;

(ii)

The invoices for Licensed Products that have been sold by Newco; and

(iii)

The aggregate Royalty due for such month, including the calculation used to
determine such aggregate Royalty.

(e)

Simultaneously with the submission of the Royalty Statement under subsection
(i), Newco will make all payments of accrued but unpaid Royalty to SLS, which
shall be calculated for each month based on the amount of receipts in the prior
month, less returns and credits; provided that under all circumstances the
Royalty shall be paid on each Product sold within six months following the date
of sale of the Product, regardless of whether the invoice has actually been paid
within such six-month period.  All amounts due under this Agreement will be
reported and paid in US Dollars.  In case of any delay in payment beyond six (6)
months from the date of invoice not occasioned by force majeure, compound
interest at the rate of one percent (1%) per month, assessed from the
thirty-first (31st) day following the close of any month from which such sum is
payable, shall be due by Newco without special notice.

(f)

Newco and its affiliates or agents have the right to deduct applicable
withholding taxes from any payments of Royalty due SLS and to pay any such taxes
on behalf of SLS.  If any such taxes are deducted, Newco will provide to SLS
reasonable documentation which shows proof of payment of such taxes to the
applicable government entity, a reasonable explanation of the reason(s) and
basis under which such withholding was required, and an explanation of how the
withheld amount was calculated.  Newco shall assume all liability and obligation
to the applicable taxing authority for the accuracy and completeness of such
payments, and shall fully indemnify, defend and hold SLS harmless against any
claims related to or arising from such payments or Newco’s failure to make such
payments.

(g)

Records.  Newco will maintain records of all Licensed Products made and all
Licensed Products sold under the terms of this Agreement for a period of three
prior years; those records will be sufficiently detailed to provide the
information reasonably necessary to calculate and report the aggregate Royalty
due under the terms of this Agreement.  Newco shall also maintain records of any
taxes paid or due, and those records shall be sufficiently detailed to provide
the information required by law and to calculate any taxes paid or due.

(i)

Newco will permit, at SLS’ sole cost and expense, an independent accounting
firm, of SLS’ choice and of which the members/partners are Certified Public
Accountants, to inspect and to report on those records of Newco which





8




--------------------------------------------------------------------------------

pertain to Newco’s performance under this Agreement including, without
limitation, records concerning the sales of Licensed Products and all records
used in the course of producing reports of Royalty due from Newco to SLS under
the terms of this Agreement and any taxes paid or due as described in Section
3(c)(iii) above.  Such inspection and reporting will be done only for the
purpose of determining the correctness of any report(s) or payment(s) made and
due under this Agreement.  Any such inspection will be permitted only at
reasonable times during regular business hours and upon reasonable notice.
 Absent a clear, written statement of cause for reasonable concern, SLS will be
allowed to inspect the subject records no more frequently than once annually.
 Notwithstanding the foregoing, the independent accounting firm will not be
entitled to disclose to SLS any information relating to Newco’s business, except
that which should properly and reasonably be used to compile its report under
this Section.  Under no circumstances may the independent accounting firm report
any information to SLS about Newco’s customer list(s), methods of manufacture,
prospective products, or future business plans, profit and loss, and sales,
general and administrative expenses.

(ii)

If the report issued by the independent accounting firm concludes that there has
been an underpayment of the Royalty by Newco to SLS greater than 5%, within
thirty (30) days of delivery of the final report to Newco, Newco will pay to
SLS:  (a) any Royalty found to be past due, and (b) interest on any such
past-due Royalty which will be calculated by:  (1) dividing the product of (x)
the number of days from the original due date of any such past-due payment of
Royalty to the date the payment is made and (y) the prime rate as published in
the Wall Street Journal (or its successor in interest) in New York, New York as
of the date of the delivery of the accountant’s report to Newco, by 365; and (2)
multiplying the result of the calculation in (1) by the past-due Royalty.  SLS’
collection of such past-due Royalty and interest shall be in addition to SLS’
other rights and remedies under this Agreement and at law or equity.

(iii)

Newco shall have the option, no later than fifteen (15) days after receipt of
the report of the independent accounting firm under Section 3(d)(i), to
challenge the results of the independent accounting firm’s report by hiring a
second independent accounting firm at the Newco’s expense to review the first
accounting firm’s report and to conduct, pursuant to authorization from Newco,
an independent evaluation of the same records as were presented to the
independent accounting firm under Section 2(d)(i) above.  In the event that the
second accounting firm submits a report that confirms the report of the first
accounting firm, that report shall be final and binding.  If the second
accounting firm submits a report that conflicts with the findings of the first
accounting firm’s report, the parties shall have the option to resolve the
conflicting reports between themselves.  If they fail to resolve the conflict
within thirty (30) days after their receipt of the second independent accounting
firm's report, the parties shall hire a third accounting firm acceptable to both
parties to resolve the conflict or, if the parties cannot agree on a third
accounting firm, the two accounting firms that previously issued reports shall
select the third accounting firm.  The report of the third accounting firm shall
be final and binding on the parties.  The parties hereto shall bear the costs of
the third accounting firm equally.





9




--------------------------------------------------------------------------------

(iv)

If the final report under subsections (i) and (iii) concludes that there has
been an underpayment of Royalty by the Company to SLS greater than 5%, within
thirty (30) days of delivery of the final report to Company, Company will pay to
SLS:  (a) any Royalty found to be past due, and (b) interest on any such
past-due Royalty which will be calculated by:  (1) dividing the product of (x)
the number of days from the original due date of any such past-due payment of
Royalty to the date the payment is made and (y) the prime rate as published in
the Wall Street Journal (or its successor in interest) in New York, New York as
of the date of the delivery of the accountant’s report to Company, by 365; and
(2) multiplying the result of the calculation in (1) by the past-due Royalty.
 SLS’ collection of such past-due Royalty and interest shall be in addition to
SLS’ other rights and remedies under this Agreement and at law or equity.

(h)

Minimum Royalties.  Newco shall meet the following Minimum Annual Royalties as
set forth below during the Term of this Agreement.  If Newco shall fail to meet
or pay the Minimum Annual Royalties, then this Agreement shall terminate and all
rights granted herein will immediately revert to SLS.  If the Royalty paid to
SLS for any year is less than the Minimum Annual Royalty for that year, Newco
shall have thirty (30) days to pay the difference to SLS, provided however that
the parties may agree to different payment terms, which terms shall be in a
writing signed by the parties.  The Minimum Annual Royalties shall be:

(i)

2006:  $0

(ii)

2007:  $300,000

(iii)

2008:  $600,000

(iv)

2009:  $900,000

(v)

2010 and thereafter:  $1,200,000.

13.

Term and Termination.

(a)

Term.  The term of this Agreement starts on the Effective Date and shall
continue unless terminated in accordance with the terms and conditions of this
Agreement (the “Term”), provided that SLS shall not have the right to terminate
this Agreement absent Newco’s breach of any provision(s) and failure to remedy
or cure or Newco’s failure to meet or pay the Minimum Annual Royalties set forth
above.

(b)

Termination by SLS.  Without prejudice to any other rights it may have, SLS may
terminate this Agreement by giving written notice to Newco upon the occurrence
of any of the following:

(i)

If Newco is adjudicated bankrupt by a court of competent jurisdiction, or if
Newco files a petition for reorganization under applicable bankruptcy laws, or
if a petition for involuntary bankruptcy under any applicable bankruptcy law is
filed against Newco and is not dismissed within sixty (60) days of the date of
such filing, or if Newco commits any act of bankruptcy or takes the benefit of
any insolvency law, or





10




--------------------------------------------------------------------------------

if a receiver or trustee is appointed for Newco with respect to a majority of
its assets.  Any notice of termination under this subsection (b)(i) must be in
writing and will be effective upon receipt by Newco.

(ii)

If Newco materially breaches any other provision of this Agreement.  Any notice
of termination under this subsection (b)(ii) must be in writing and will be
effective thirty (30) days from the date of receipt by Newco of such notice to
terminate, and will be void if Newco, prior to the effective date of such
termination:

1)

remedies such breach; or

2)

if such breach is not curable prior to the effective date of termination, Newco
commences to remedy such breach and thereafter remedies such breach by
continuous, uninterrupted efforts, within a reasonable time after commencement
of such remedy.

(c)

Termination by Newco.  Without prejudice to any other rights it may have, Newco
has the right to terminate this Agreement, either in whole or solely as it
relates to any of the SLS Technology or Technical Data which may, through no
fault of Newco, fall into the public domain, by giving written notice to SLS.
 Any notice of termination under this Section 13.c. must be in writing and will
be effective upon receipt by SLS.  

(d)

Effects of Termination.

(i)

Termination by either party under the provisions of this Section 13 will be
without prejudice to any rights that either of SLS or Newco may have against the
other party under this Agreement.

(ii)

Notwithstanding any term, condition or covenant to the contrary in this
Agreement, SLS and Newco agree that in the event that this Agreement is
terminated under any of the provisions of this Section 13, Newco will pay to
SLS, at the time such termination is effective, all Royalty then due.

14.

Disposal of Inventory.  At the time of termination of this Agreement in
accordance with Sections 13.a. or 13.b. above, Newco agrees to discontinue the
manufacture, import, distribution, marketing and sale of the Licensed Products
and its use the SLS Technology and the Licensed Marks.

(a)

In accordance with the foregoing, Newco shall dispose of its remaining inventory
of the Licensed Products, whether in the form of parts inventory, work in
process or finished goods inventory, by first offering any such inventory to SLS
at a price equal to Newco’s cost of manufacture plus, if termination is not
under Section 13.b., reasonable allocated overhead expense, but not in excess of
the average price at which Newco during the ninety (90) days prior to such
termination has sold the Licensed Products in the form delivered to SLS.  





11




--------------------------------------------------------------------------------

(b)

If SLS does not purchase all of such remaining inventory within thirty (30) days
of SLS’ receipt of a written notice advising SLS of the availability of that
inventory, then Newco may proceed to dispose of the remaining inventory not
purchased by SLS in a manner which will not disrupt the market for the Licensed
Products and during a time period not to exceed six (6) months from the
effective date of any such termination.  Newco shall not be required to pay SLS
the Royalty on any Licensed Products purchased by SLS under this Section 14 but
Newco shall pay SLS the Royalty on any Licensed Products purchased by someone
other than SLS under this Section 14.  Newco shall continue to comply with the
requirements of Section 14 until all Licensed Products in Newco's possession or
control has either been repurchased by SLS or sold to other parties and all
Royalty has been paid to SLS.

(c)

At the time of termination of this Agreement pursuant to Section 13.c. above,
Newco shall no longer be required to pay any Royalty for use of the SLS
Technology or Technical Data in the Licensed Products, provided however, that
Newco’s use of any Licensed Marks shall be subject to a royalty to be agreed
between the parties.  Newco acknowledges and agrees that its obligation to pay a
royalty for its use of the Licensed Marks will not be affected by the
termination of this Agreement with respect to SLS Technology.

15.

Infringements.

(a)

To the best of SLS’ knowledge, none of the SLS Technology or the Marks infringes
the rights of any third party.  In the event that such infringements are alleged
by third parties, SLS agrees to investigate the situation fully in collaboration
with Newco, and the parties agree to collaborate in taking appropriate action to
deal with the problem that may be exposed.  SLS shall hold Newco harmless should
a third party judgment be awarded as a result of negotiations or litigation by
such third parties.

(b)

Newco agrees to exercise diligence in locating possible infringements of the SLS
Technology and the Marks, and shall immediately inform SLS of any such situation
which may come to the attention of Newco.  In such event, SLS shall take all
necessary action, consistent with prudent business judgment, to restrain such
infringement, and to recover damages therefor.  Newco will be invited to share
SLS’ costs in dealing with such possible infringers.  Any damages recovered from
such action shall be divided between SLS and Newco in proportion to the
percentage of such costs which they have paid.  If Newco refuses to bear any of
such costs, SLS, in its discretion, may decide to take legal action alone, and
at its own expense; in such event, any damages recovered shall become payable to
SLS alone; Newco nevertheless agrees to cooperate wholeheartedly in all stages
of such action.

(c)

Nothing in this Section shall prevent SLS from settling any disputes with third
parties referred to herein, provided that any such settlement shall not have a
material adverse effect on Newco or any of its rights under this Agreement
without the prior written consent of Newco.








12




--------------------------------------------------------------------------------

16.

Indemnity.

(a)

SLS shall fully indemnify, defend and hold harmless Newco, its directors,
managers, members, officers, shareholders, agents, employees, successors and
permitted assignees (each a “Licensee Party”), from and against any and all
third-party claims, demands, threats, suits or proceedings and pay all resulting
loss, liability, damage, cost or expense (including, without limitation
reasonable attorneys’ fees and expenses) incurred by a Licensee Party as a
result of (i) any breach by SLS of any of its agreements, representations,
warranties or covenants hereunder; or (ii) any liability to third parties based
upon Newco’s use, manufacture, sale or other exploitation of the SLS Technology
and/or the Licensed Marks so long as such use is in compliance with the terms
and conditions this Agreement.

(b)

Notwithstanding the foregoing, SLS shall have no obligation to indemnify Newco
with respect to any infringement or alleged infringement resulting from (i) any
modification to the SLS Technology or the Licensed Marks made by any party other
than SLS; or (ii) any use of the SLS Technology or the Licensed Marks in
combination with other materials not contemplated by this Agreement or otherwise
approved by SLS.

(c)

Newco shall fully indemnify, defend and hold harmless SLS, its directors,
managers, members, officers, shareholders, agents, employees, successors and
permitted assignees from and against any and all third-party claims, demands,
threats, suits or proceedings and any loss, liability, damage, cost or expense
(including, without limitation) reasonable attorneys’ fees and expenses incurred
by SLS as a result of (i) any breach by Newco of any of its agreements,
representations, warranties or covenants hereunder; or (ii) except to the extent
covered by SLS’ indemnities set forth above, any liability to third parties
based on Newco’s manufacturing, marketing, use, distribution, sale and/or
maintenance of the SLS Technology, the products, the Technical Data or the
Licensed Marks.




17.

Liability.

(a)

Exclusions.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
INCIDENTAL, PUNITIVE, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, LOSS OF DATA,
OR INTERRUPTION OF BUSINESS, EVEN IF SUCH PARTY IS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, WHETHER UNDER THEORIES OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY OR OTHERWISE.  THE FOREGOING EXCLUSIONS AND LIMITATIONS OF
LIABILITY AND DAMAGES SHALL NOT APPLY TO DAMAGES FOR PERSONAL INJURY, THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS AGREEMENT, OR BREACH OF
CONFIDENTIALITY OBLIGATIONS, OR WILLFUL OR INTENTIONAL MISCONDUCT.





13




--------------------------------------------------------------------------------

(b)

Maximum Liability. EACH PARTY’S MAXIMUM AGGREGATE LIABILITY TO THE OTHER PARTY
RELATED TO OR IN CONNECTION WITH THIS AGREEMENT SHALL BE LIMITED TO TEN MILLION
DOLLARS ($10,000,000.00).  THE FOREGOING EXCLUSIONS AND LIMITATIONS OF LIABILITY
AND DAMAGES SHALL NOT APPLY TO DAMAGES FOR PERSONAL INJURY, THE INDEMNIFICATION
OBLIGATIONS, BREACH OF CONFIDENTIALITY, OR WILLFUL OR INTENTIONAL MISCONDUCT.

(c)

Disclaimer of Warranties.  EXCEPT FOR THE WARRANTIES SET FORTH IN THIS
AGREEMENT, THE SLS TECHNOLOGY AND THE MARKS LICENSED HEREUNDER AND ALL RELATED
DOCUMENTATION SUPPLIED BY SLS ARE PROVIDED “AS IS,” AND SLS DISCLAIMS ALL
WARRANTIES WITH RESPECT THERETO, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

18.

Insurance.  Newco shall during the term of the Agreement maintain in full force
and effect a policy or policies of general liability insurance (with Broad Form
General Liability and Product liability endorsements) with limits of not less
than one million dollars ($1,000,000) per person and two million dollars
($2,000,000) per occurrence and ten million dollars ($10,000,000) product
aggregate, with a deductible not to exceed $25,000 per occurrence.  Such
coverage(s) shall be purchased from a reputable carrier or carriers.  Newco will
furnish to SLS certificates evidencing the insurance required under this Section
 18 within (10) ten days from the Effective Date of this Agreement, and
concurrently with the renewal of each policy.  Each policy will name SLS as an
additional insured.  Each policy will specify that SLS will be given no less
than thirty (30) days prior written notice of any change in or cancellation of
such coverage(s).

19.

Notices.




All notices and statements to be given and all submissions and payments to be
made under the terms of this Agreement may be given or made by personal delivery
or be delivered by registered or certified mail, express mail or internationally
recognized courier service (Federal Express, Airborne, UPS, etc.) to the
respective addresses of the parties as set forth below or to such other address
as a party to this Agreement may designate from time to time, in writing.  All
notices and statements will be deemed to have been given or made at the time of
receipt.




If to SLS:

SLS International, Inc.

1650 West Jackson

Ozark, Missouri 65721

Attention:  John Gott, President








14




--------------------------------------------------------------------------------

With a copy to:

Jeff Mattson

Freeborn & Peters LLP

311 S. Wacker Drive

Chicago, IL  60606




If to Newco:

DGM Audio LLC

1761 West Hillsboro Boulevard

Deerfield Beach, Florida 33442

Attn.: Dino D’Agostino







With a copy to:

Harris Beach PLLC

99 Garnsey Road

Pittsford, New York 14534

Attention:  Gunther K. Buerman, Esq.




20.

No Joint Venture.




Nothing in this Agreement will be construed to place the parties in the
relationship of partners, joint venturers or agents.  Neither SLS nor Newco will
have the power to obligate or bind the other party in any manner whatsoever.




21.

Representations and Warranties of SLS .  SLS hereby warrants and represents to
Newco as follows:

(a)

SLS represents and warrants that it owns the SLS Technology and that such rights
are not the subject of any encumbrance, lien or claim of ownership by any third
party.  

(b)

SLS covenants that at no time during the term of this Agreement shall, without
Newco’s prior written authorization, SLS assign, transfer, encumber, hypothecate
or grant rights in or with respect to the SLS Technology inconsistent with the
grants and other rights reserved to Newco under this Agreement.

(c)

SLS represents and warrants that it has the full authority to enter into and
perform all of the duties and obligations contemplated for SLS in this
Agreement.

(d)

SLS represents and warrants that, to the best of its knowledge, its Patents(s)
as set forth in Exhibit A are valid and enforceable.  

(e)

SLS represents and warrants that, to the best of its knowledge, the existing
Licensed Products as currently designed and manufactured will not infringe any
patent and/or any other intellectual property right and that, to the best of its
knowledge, the use of Licensed Marks on the existing Licensed Products as
currently designed and manufactured will not infringe any trademark.





15




--------------------------------------------------------------------------------

22.

Representations and Warranties of Newco.  Newco represents and warrants to SLS
as follows:

(a)

Newco represents and warrants that it has the full authority to enter into and
perform all of the duties and obligations contemplated for Newco in this
Agreement.

(b)

Newco represents and warrants that the Licensed Products will be manufactured,
packaged (including proper markings for the SLS Technology and the Licensed
Marks), sold and distributed in all material respects in accordance with all
applicable laws, statutes, rules, regulations and/or ordinances for each
jurisdictions in which Newco carries out such activities..  

23.

General.

(a)

Governing Law/Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, U.S.A., other than those
provisions governing conflicts of law. The parties hereby consent to the
exclusive jurisdiction of the state and federal courts sitting in Delaware
County, Delaware and agree that the exclusive venue for all actions and
proceedings arising out of this Agreement shall be in those courts.  The parties
hereby waive any right to trial by jury.

(b)

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between Newco and SLS with respect to the subject matter of this
Agreement.  This Agreement terminates and supersedes any prior agreement(s) or
understanding(s) between SLS and Newco relating to the subject matter of this
Agreement.

(c)

Waiver.  None of the provisions of this Agreement can be waived or modified
except in a writing signed by both parties.  There are no representations,
promises, agreements, warranties, covenants or undertakings other than those
contained in this Agreement.  A waiver of any breach or failure to enforce any
of the terms or conditions of this Agreement will not in any way affect, limit
or waive a party’s rights to enforce strict compliance with any term or
condition of this Agreement and shall not be deemed a waiver of the same breach
thereafter.

(d)

Assignment.  This Agreement and any rights granted herein to Newco may not be
assigned, transferred, sublicensed or encumbered in any manner by Newco without
SLS’s prior written consent, which will not be unreasonably withheld, and any
attempted assignment, transfer, sublicense or encumbrance without such written
consent shall be void; provided, however, that Newco may assign its rights under
this Agreement to any entity controlling, controlled by or under common control
with Newco.

(e)

Third Party Rights.  The provisions of this Agreement exist for the sole benefit
of the parties and will not inure to the benefit of any third party, other than
permitted assigns.





16




--------------------------------------------------------------------------------

(f)

Severability.  If and to the extent that any court of competent jurisdiction
holds any provision of this Agreement to be invalid or unenforceable, the
parties shall, and request such court to, reform this Agreement by amending such
provision to make it valid and enforceable while fulfilling to the extent
possible the original intent of the parties.  Such holding will in no way affect
the validity or enforceability of the other portions of this Agreement.

(g)

Counterparts and Headings.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.  All headings in this Agreement are
inserted for convenience or reference only and do not affect its meaning or
interpretation.

(h)

Force Majeure.  Neither party shall be in default hereunder by reason of its
delay in the performance of or failure to perform any of its obligations
hereunder, if such delay or failure is caused by strikes, acts of God or the
public enemy, riots, incendiaries, interference by civil or military
authorities, compliance with governmental laws, rules, and regulations, delays
in transit or delivery, inability to secure necessary governmental priorities or
materials, or any fault beyond its control or without its fault or negligence.





17




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

SLS INTERNATIONAL, INC.




By:

/s/ JOHN GOTT

Date: June 16, 2006

 

John Gott, CEO

 




DGM AUDIO LLC




By:

/s/ DINO D’AGOSTINO

Date: June 23, 2006

 

Dino D’Agostino, Managing Member

 











18




--------------------------------------------------------------------------------

EXHIBIT A




SLS TECHNOLOGY

Patents

Patent Applications

Trade Secrets/Know-how








A-1




--------------------------------------------------------------------------------

EXHIBIT B

LICENSED MARKS








B-1




--------------------------------------------------------------------------------

EXHIBIT C

LICENSED PRODUCTS








C-1


